Citation Nr: 1606788	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  11-32 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The Veteran served on active duty from December 2003 to March 2005.  He also had a period of active duty for training (ACDUTRA) from June 1981 to October 1981 and had service in the National Guard.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen the matter of service connection for left ear hearing loss.  An October 2010 rating decision continued the previous denial.  In his November 2011 substantive appeal, the Veteran requested a Board videoconference hearing.  In August 2012 correspondence, he withdrew that request.  

In January 2014, the Board remanded this matter (then characterized as a claim of new and material evidence) for additional development.  Specifically, the Board noted that the Veteran had made an allegation of clear and unmistakable error (CUE) which had not yet been addressed by the RO.  That matter was referred to the RO and the matter of new and material evidence to reopen a claim for service connection for left ear hearing loss was remanded, as it was considered inextricably intertwined with the CUE claim.  In a November 2015 rating decision, the RO denied the Veteran's claim of CUE as to the June 2008 rating decision which originally denied service connection for left ear hearing loss.  Accordingly, the matter of service connection for left ear hearing loss is now again before the Board.

The Board notes that an unappealed June 2008 rating decision had denied the Veteran service connection for left ear hearing loss.  Evidence associated with the record since then includes service treatment records (STRs) that were not considered in the June 2008 rating decision.  VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim de novo.  38 C.F.R. § 3.156(c)(1)(i).  Consequently, de novo review of this claim is warranted, and the matter has been characterized accordingly.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.



REMAND

The Veteran alleges that his active duty service in Iraq aggravated his preexisting left ear hearing loss.  He stated that prior to being deployed, the Army tested his hearing and found that he was deployable with some hearing loss; however, after his return from Iraq, he was retested and found to be no longer fit for military duties.  He noted that in November 2007, the Oklahoma National Guard issued orders for involuntary separation.

A review of the evidence reflects that no audiometry was conducted in April 1981, prior to the Veteran's entrance on ACDUTRA.  In June 1985, it was noted that the Veteran had congenital decreased hearing in his left ear.  An October 2001 examination report notes left ear hearing loss and a history of a mastoidectomy in 1966.  In December 2003, predeployment audiometry showed a left ear hearing loss disability and it was noted that the Veteran had a longstanding history of left ear hearing loss secondary to mastoid surgery.  A February 2005 record notes a history of a mastoidectomy and severe left ear hearing loss since age 6.  On February 2005 post deployment health assessment, subjective hearing loss was noted and the Veteran was referred for a hearing screen.  A July 2007 record notes asymmetrical hearing loss.  In August 2007, a medical retention board recommended that the Veteran be discharged from the Oklahoma National Guard due to hearing loss.  A November 2007 notification of medial disqualification indicates that the Veteran no longer meets the Army medical standards for retention based on the diagnosis of severe hearing loss.  Considering this evidence and the Veteran's allegation that his hearing worsened during his period of active duty service, the Board finds that a medical opinion is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record copies of any updated and/or outstanding VA and/or private treatment records relevant to the Veteran's claim for service connection for left ear hearing loss.

2.  Then arrange for a medical opinion, with examination only if deemed necessary, with respect to the etiology of the Veteran's left ear hearing loss.  The record must be made available to the opinion provider for review.  Based on review of the record (and examination only if deemed necessary), an opinion should be provided:

(a) Is there clear and unmistakable (obvious, manifest, or undebatable) evidence that the Veteran's left ear hearing loss existed prior to June 1981 when he entered ACDUTRA?  The examiner should consider and discuss as necessary the 2001, 2003, and 2005 medical treatment records noting history of mastoidectomy in childhood (age 6) and June 1985 notation of congenital decreased hearing; 

(b) Is there clear and unmistakable (obvious, manifest, or undebatable) evidence that the Veteran's left ear hearing loss existed prior to December 2003, when he entered active duty)?

(c) If it is clear and unmistakable that the Veteran had left ear hearing loss prior to either period of service, is it at least as likely as not (i.e., is it 50 percent or more probable) that the pre-existing disease underwent a permanent (as opposed to temporary) increase in severity during such period of service?

(d) If the Veteran's left ear hearing loss existed prior to either period of service and it is at least as likely as not that the pre-existing hearing loss underwent a permanent increase in severity during such period of active duty, is there clear and unmistakable (obvious or manifest) evidence that the increase in severity during service was due to the natural progress of the disease?

(e) If, in the alternative, it is determined that the Veteran's left ear hearing loss did not exist prior to either period of service, is it at least as likely as not (a 50% probability or greater) that the left ear hearing loss is etiologically related to such period of his active military service? 

A complete rationale for all opinions expressed should be provided.  This rationale should include consideration and discussion, as appropriate, of the Veteran's STRs, his National Guard records including a notification of separation from the Oklahoma National Guard due to severe hearing loss, and his lay statements alleging preexisting left ear hearing loss that worsened during his service in Iraq (active duty service from December 2003 to March 2005).

3.  Then review the record and readjudicate the claim on appeal.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




